FINAL REPORT1

              Recommendation 2-2017, Minor Court Rules Committee

       Amendment of Rules 2.3 and 3.6, and of the Comment to Rule 3.1 of the
        Rules Governing Standards of Conduct of Magisterial District Judges

                   PROHIBITING DISCRIMINATION ON THE BASIS
                     OF GENDER IDENTITY OR EXPRESSION

I.     Introduction

       The Minor Court Rules Committee (“Committee”) recommended amendments to
Rules 2.3 and 3.6, and to the Comment to Rule 3.1 of the Rules Governing Standards
of Conduct of Magisterial District Judges (“MDJ Conduct Rules”). The amendments
prohibit discrimination on the basis of gender identity or expression.

 II.   Background and Discussion

       In 2014, the Supreme Court approved new MDJ Conduct Rules. See Order of
September 18, 2014, No. 376, Magisterial Rules Docket. MDJ Conduct Rules 2.3 and
3.6, and the Comment to MDJ Conduct Rule 3.1 address bias and discrimination based
on enumerated categories, such as race or disability.

        In July 2016, the Supreme Court approved amendments to the Unified Judicial
System’s Policy on Non-discrimination and Equal Opportunity to prohibit discrimination
on the basis of gender identity or expression. On March 28, 2017, the Court made a
correlative amendment to Rule 2.3 of the Code of Judicial Conduct adding gender
identity or expression as additional categories of persons protected from discrimination.
See Order of March 28, 2017, No. 483 Judicial Administration Docket. In light of these
changes, the Court requested that the Committee review the MDJ Conduct Rules and
submit a recommendation as to the advisability of adding gender identity or expression
as additional protected categories under MDJ Conduct Rule 2.3. Upon review of other
MDJ Conduct Rules, the Committee identified Rule 3.6 and the Comment to Rule 3.1 as
rules that provide protection from discrimination for enumerated categories of persons.




1The Committee’s Final Report should not be confused with the Comments to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s
Comments or the contents of the explanatory Final Reports.
III.   Rule Changes

       The Committee recommended the amendment of MDJ Conduct Rules 2.3(B) and
3.6(A) to add gender identity or expression as bases upon which persons cannot be
subject to bias and discrimination. The Committee also recommended this change to
Comment [3] of MDJ Conduct Rule 3.1.




                                       2